The action was brought by Early against Wilson, for improperly driving a horse hired by plaintiff to him, to go from Bridgeville to Milton and back, whereby the horse was killed. He made out a case of hiring an apparently sound and good horse, which was returned diseased and very soon died; but the defendant clearly proved fair driving and proper treatment during all the time the horse was in his possession. It appeared, however, that in returning from Milton to Bridgeville, he had slightly deviated from the route usually travelled, but it was somewhat doubtful on the evidence, which was the better route. On the whole case,
The Court charged the jury, that the law of bailment for hire, requires a man to take only such care of the thing hired, and to treat and use it in such manner, as a man of ordinary prudence and discretion would use and take with his own property. That a hiring to go from Bridgville to Milton and back, did not confine the defendant to any particular route: he had the choice of roads, using due and ordinary prudence in the selection; and any deviation even from the road chosen, if made prudently to rest or refresh the horse, or for any other purpose, so that it was not detrimental to the horse, would not make the hirer liable for damages.
                                          The defendant had a verdict.